Citation Nr: 0919473	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a 20 percent disability rating for 
degenerative joint disease of the right knee, status post 
arthrotomy and medial meniscectomy from March 29, 2004, to 
September 1, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently transferred to the RO in Buffalo, New York.

When this case was before the Board in June 2008, it was 
remanded in part and decided in part.  It has now returned to 
the Board for further appellate action.

While the case was in remand status, a February 2009 rating 
decision increased the rating for the Veteran's degenerative 
joint disease of the right knee, status post arthrotomy and 
meniscectomy to 20 percent, effective September 2, 2008.  On 
the VA Form 9 submitted in June 2006, the Veteran, through 
his representative, indicated that an increase in the rating 
to 20 percent would satisfy the Veteran's appeal.  The Board 
has not received any further statement from the Veteran or 
his representative indicating otherwise.  Therefore, the 
Board has limited its consideration to whether a 20 percent 
rating is also warranted during the initial rating period 
prior to September 2, 2008.


FINDING OF FACT

For the period from March 29, 2004, to September 1, 2008, the 
Veteran's right knee degenerative joint disease, status post 
arthrotomy and meniscectomy was manifested by frequent 
episodes of pain and effusion into the joint.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for degenerative 
joint disease of the right knee, status post arthrotomy and 
medial meniscectomy, for the period from March 29, 2004, to 
September 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his entitlement to the complete benefit sought 
on appeal, a 20 percent rating during the initial-rating 
period prior to September 2, 2008.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2008); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected degenerative joint disease 
of the right knee, status post arthrotomy and medial 
meniscectomy.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability. 

The medical evidence consistently shows that the Veteran's 
right knee is painful.  In addition, the presence of right 
knee effusion was noted on most of the examinations performed 
prior to September 2, 2008.  Specifically, right knee 
effusion was noted when the Veteran was seen by private 
physicians in May 2004 and April 2005, and it was also noted 
to be present on a VA examination in March 2006.  Therefore, 
the Board finds that the Veteran is also entitled to a 20 
percent rating for the initial rating period from March 29, 
2004, to September 1, 2008.

As discussed above, this is a complete grant of the benefit 
sought on appeal.  Therefore, the Board will not include a 
detailed discussion of why a rating in excess of 20 percent 
is not in order.  The Board does note for informational 
purposes that 20 percent is the maximum rating authorized 
under Diagnostic Code 5258.  In addition, the laxity of the 
Veteran's right knee is separately rated and is not a 
disability that is at issue in this appeal.  Moreover, 
although the diagnostic codes pertaining to limitation of 
motion authorize ratings in excess of 10 percent, the 
objective evidence consistently shows that the Veteran has no 
limitation of extension and that his limitation of flexion 
has not approached the level required for a rating in excess 
of 20 percent, even after all pertinent disability factors 
have been considered.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 20 percent disability rating for 
degenerative joint disease of the right knee, status post 
arthrotomy and medial meniscectomy from March 29, 2004, to 
September 1, 2008, is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


